Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,271,875. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a surgical access port system including an outer ring configure to be disposed proximate a natural orifice of a patient, a tubular body defining a cylindrical passage large enough to accommodate laparoscopic instruments, and a funnel portion providing a diametric reduction between a large diameter of the outer ring and a smaller diameter of the tubular body. 

Allowable Subject Matter
Claims 31-34 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable upon overcoming the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0312063 to Hess et al. in view of U.S. Patent Pub. No. 2011/0034935 to Kleyman.  
As to Claim 21, Hess discloses a surgical access port system (Fig. 14) adapted for performing laparoscopic surgical procedures at a natural orifice comprising a retractor [0086]. The system comprises an outer ring (analogous to 1364) that configured to be disposed proximate the natural orifice of the patient and substantially surround the orifice (Fig. 13A and [0101]), a tubular body (1460) that defines a generally cylindrical passage large enough to accommodate at least two laparoscopic instrument there through [0086], and a funnel segment (1412) extending between and coupling the outer ring and the tubular body (Fig. 14). The funnel segment provides a diametric reduction between the relatively large diameter of the outer ring and the relatively smaller diameter of the tubular body (Fig. 14), which is sized to fit within a natural orifice with minimal distention of the orifice [0101-0103]. 
As to Claim 23, Hess discloses a surgical access port system wherein the tubular body comprises a substantially flexible material [0075].
Claim 24, Hess discloses a surgical access port system wherein the tubular body comprises a polycarbonate [0075].
As to Claim 25, Hess discloses a surgical access port system wherein the tubular body is sufficiently large such that two or more surgical instruments positioned there through can be translated or pivoted relative to one another (Instruments I, multiple described in [0106, 0109, 0113]).
As to Claims 21, 23, 24, and 25, Hess discloses the claimed invention except for wherein the tubular body comprises at least one perforation that is adapted to be cut or torn to vary the length of the tubular body.
Kleyman discloses a surgical access port system (20) wherein a tubular body comprises at least one perforation that is adapted to be cut or torn to vary the length of the tubular body (Fig. 8A, [0051]) in order to allow for length adjustment of the tubular member [0051]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor system of Hess with the perforation modification of Kleyman in order to allow for length adjustment of the tubular member.

Claims 26 and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0312063 to Hess et al. in view of U.S. Patent Pub. No. 2011/0034935 to Kleyman in view of U.S. Patent Pub. No. 2010/0249522 to Battles.  
As to Claims 26 and 27, Hess and Kleyman disclose the claimed invention except for wherein the tubular body comprises an anti-microbial coating.
Battles discloses a surgical access port system (100) wherein the tubular body comprises an anti-microbial coating [0026] in order to resist infection at the surgical site [0026]. 
Hess and Kleyman with the antimicrobial coating modification of Battles in order to resist infection at the surgical site.

Claim 28-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0312063 to Hess et al. in view of U.S. Patent Pub. No. 2011/0034935 to Kleyman in view of U.S. Patent Pub. No. 2010/0312066 to Cropper et al. 
As to Claim 28, Hess discloses a surgical access port system further comprising a removable cap (290), wherein the cap is adapted to sealingly engage the outer ring (2931, [0114], Fig. 29).
As to Claim 30, Hess discloses a surgical access port system wherein the cap, cover, or lid further comprise one or more trocars (2470) inserted through the gel that are adapted to receive the at least two laparoscopic instruments [0109].
As to Claims 28-30, Hess and Kleyman disclose the claimed invention except for wherein the system includes a removable cap adapted to engage with the outer ring, wherein the cap comprises a sealable access surface, and wherein the sealable access surface is a gel pad.
Cropper discloses a surgical access port system (seen in Fig. 3) wherein the system includes a removable cap (22) adapted to engage with the outer ring (14, [0026-0028]). The cap comprises a sealable access surface that is a gel pad [0028] in order to proximally seal the working channel [0026-0028].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the retractor system of Hess and Kleyman with the removable cap modification of Cropper in order to proximally seal the working channel.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775